Name: 73/338/EEC: Commission Decision of 22 October 1973 derogating from the safeguard measures applicable to exports of durum wheat adopted by the Commission Decision of 4 August 1973 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1973-11-13

 Avis juridique important|31973D033873/338/EEC: Commission Decision of 22 October 1973 derogating from the safeguard measures applicable to exports of durum wheat adopted by the Commission Decision of 4 August 1973 (Only the Italian text is authentic) Official Journal L 312 , 13/11/1973 P. 0022 - 0022++++ ( 1 ) OJ N 117 , 19 . 6 . 1967 , P . 2269/67 . ( 2 ) OJ N L 141 , 28 . 5 . 1973 , P . 8 . ( 3 ) OJ N L 219 , 7 . 8 . 1973 , P . 25 . COMMISSION DECISION OF 22 OCTOBER 1973 DEROGATING FROM THE SAFEGUARD MEASURES APPLICABLE TO EXPORTS OF DURUM WHEAT ADOPTED BY THE COMMISSION DECISION OF 4 AUGUST 1973 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 73/338/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL REGULATION N 120/67/EEC ( 1 ) OF 13 JUNE 1967 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS , AS LAST AMENDED BY REGULATION ( EEC ) N 1346/73 ( 2 ) , AND IN PARTICULAR ARTICLE 20 ( 2 ) THEREOF ; WHEREAS COMMISSION DECISION N 73/236/EEC ( 3 ) OF 4 AUGUST 1973 ADOPTING SAFEGUARD MEASURES APPLICABLE TO DURUM WHEAT EXPORTED OUTSIDE THE COMMUNITY PROVIDES FOR THE TOTAL SUSPENSION OF THE ISSUE OF LICENCES ; WHEREAS BY LETTER OF 8 OCTOBER 1973 , THE ITALIAN GOVERNMENT INFORMED THE COMMISSION THAT APPLICATION OF THESE SAFEGUARD MEASURES WAS PREVENTING THE EXPORT TO CHAD OF A CONSIGNMENT OF 100 METRIC TONS OF DURUM WHEAT FOR USE AS SEED ; WHEREAS THE SHORTAGE OF SEED IS MAKING IT VERY DIFFICULT FOR THE CHAD GOVERNMENT TO OVERCOME THE CONSEQUENCES OF THE RECENT DROUGHT BY INCREASING WHEAT PRODUCTION ; WHEREAS ON HUMANITARIAN GROUNDS AND IN VIEW OF PRESENT CIRCUMSTANCES THE RELEVANT CONSIGNMENT SHOULD , EXCEPTIONALLY , BE ALLOWED TO BE EXPORTED ; WHEREAS , THEREFORE , IN DEROGATION FROM THE SAFEGUARD MEASURES AFORESAID , THE ITALIAN REPUBLIC SHOULD BE AUTHORIZED TO ISSUE A LICENCE FOR THE EXPORT TO CHAD OF 100 METRIC TONS OF DURUM WHEAT FOR USE AS SEED , HAS ADOPTED THIS DECISION : ARTICLE 1 IN DEROGATION FROM THE SAFEGUARD MEASURE ADOPTED BY COMMISSION DECISION N 73/236/EEC OF 4 AUGUST 1973 , THE ITALIAN REPUBLIC IS AUTHORIZED TO ISSUE A LICENCE FOR THE EXPORT TO CHAD OF 100 METRIC TONS OF DURUM WHEAT FOR USE AS SEED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 22 OCTOBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI